               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 David Earle Case,                     )     C/A No.: 1:18-2010-TMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )                    ORDER
 Warden M. Stephon; Ms. Macon,         )
 Head Classification; Ms.              )
 Livingston; and Ms. Robert,           )
                                       )
                   Defendants.         )
                                       )

      This matter is before the court on Defendants’ motion [ECF No. 25] to

depose Plaintiff pursuant to Fed. R. Civ. P. 30(a)(2)(B).

      It appearing to the court that Defendants’ request is reasonable and

proper, Defendants’ motion is granted. Defendants are permitted to depose

Plaintiff. Defendants are to give Plaintiff ten days’ advance notice of the

deposition.

      IT IS SO ORDERED.




December 4, 2018                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge
